DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (4,052,008).
	Regarding claim 1, Rogers discloses switching valve comprising:
a switching-valve case (item 10) in which an air intake section (item 12) provided with a switching-valve input port (item 14) and a small-diameter hole (item 35) are provided to one end thereof, in which an air discharge section (item 45 area) provided with a switching-valve output port (port to item 40) and a large-diameter hole (hole of item 45) larger in inner diameter than the small-diameter hole (diameter of 45 is larger than diameter of 35) are provided to the other end thereof (shown to be on opposite sides of valve section), and in which a valve chamber (chamber defined by valve member) configured to communicate with the switching-valve input port and the switching-valve output port is provided (fluid flow from 12 to 58 is realized through valve section);
a valve seat member (bottom of item 55) provided in the valve chamber and having a valve hole (item 55a); 

a bypass flow path (item 59) through which the switching-valve output port and the large-diameter pilot chamber communicate with each other (see figure 3), air discharged to the switching-valve output port being supplied to the large-diameter pilot chamber to switch and cause the valve body to take a closed position (figure 3 shows when air flows into the large diameter pilot chamber, this closes the valve), and air being exhausted from the large-diameter pilot chamber to switch and cause the valve body to take an open position (upon leaving said chamber this would open the valve).
Regarding claim 3, Rogers further discloses wherein the small-diameter hole and the large-diameter hole are formed between the switching-valve input port and the switching-valve output port (see figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (4,052,008) in view of Koguma (JP6-235476).

However, Koguma teaches a similar system in the same field of endeavor having a switching port (item 2), small diameter pilot chamber (item 3) large diameter pilot chamber (item 7) and the switching valve output port (item 6) disposed in order from one end to the other along a moving direction of the valve assembly.
It would have been obvious to one skilled in the art at the filing date of the invention to reconfigure the order of components in Rogers as taught by Koguma since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Further, no criticality has been described for this configuration by the applicant and reordering the components would be a matter of obvious design choice not changing the functionality of the system.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/7/21 have been fully considered but they are not persuasive.
The Examiner notes that the amendment did not go far enough to preclude the Examiner from construing the valve hole as item 55a which is exceedingly tiny compared to any portion of the valve in claim 1. Further details added to claim 5 aided in overcoming the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX M VALVIS/Primary Examiner, Art Unit 3752